NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 24 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JUAN HERNANDEZ REA,                              No. 08-74794

              Petitioner,                        Agency No. A075-758-748

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 12, 2013
                              Pasadena, California

Before: RAWLINSON and BYBEE, Circuit Judges, and TIMLIN, Senior District
Judge.**

       Petitioner Juan Hernandez Rea petitions for review of the Board of

Immigration Appeals’ decision denying his application for cancellation of removal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert J. Timlin, Senior District Judge for the U.S.
District Court for the Central District of California, sitting by designation.
and its decision denying his motion to reopen. We have jurisdiction under 8 U.S.C.

§ 1252 and deny the petition for review.

      Petitioner challenges the IJ’s and BIA’s conclusions that he does not qualify

as a “person of good moral character” as required for cancellation of removal

under 8 U.S.C. § 1229b(b)(1)(B). Petitioner does not dispute that he made

misrepresentations regarding his address on the three occasions that both the IJ and

the BIA identified; rather, he claims that the misrepresentations do not meet the

standard set forth in 8 U.S.C. § 1101(f)(6). Section 1101(f)(6) mandates that “[n]o

person shall be . . . found to be[] a person of good moral character who . . . has

given false testimony for the purpose of obtaining any [immigration] benefits.”

Here, substantial evidence supports the IJ’s and the BIA’s determinations that all

three of petitioner’s misrepresentations were “oral statements made under oath,”

and were “made with the subjective intent of obtaining immigration benefits.”

Kungys v. United States, 485 U.S. 759, 780 (1988); see also Ramos v. INS, 246

F.3d 1264, 1266 (9th Cir. 2001) (holding that statements made in an asylum

examination constitute testimony under § 1101(f)(6)). Petitioner admitted that he

misrepresented his address because he believed it would help him to obtain work

authorization. Petitioner’s motion to transfer venue does not rebut his stated intent




                                           2
since “later honesty . . . does not remove [a petitioner] from the ambit of the

statute.” Ramos, 246 F.3d at 1266.

      Petitioner argues that the BIA abused its discretion in denying his motion to

reopen because his attorney’s actions amounted to ineffective assistance of counsel

and the BIA erred in concluding that these actions were not prejudicial. Even

assuming that the actions of petitioners’ attorney constituted ineffective assistance

of counsel, they were not prejudicial. See Rojas-Garcia v. Ashcroft, 339 F.3d 814,

824, 826 (9th Cir. 2003); Iturribarria v. INS, 321 F.3d 889, 899 (9th Cir. 2003).

Petitioner’s ineligibility for cancellation of removal stemmed from his own false

statements, and the record indicates that by the time petitioner retained his

attorney, petitioner had already given false testimony under oath during his asylum

examination. This incident alone was sufficient under § 1101(f)(6) for the BIA to

conclude that petitioner lacked good moral character. Kungys, 485 U.S. at 779.

Thus, the actions of petitioner’s attorney did not affect the outcome of the case.

Rojas-Garcia, 339 F.3d at 826.

      DENIED.




                                          3